PER CURIAM.
Appellant father appeals from an order of the juvenile court continuing custody of his son in Children’s Services Division. His principal assignment of error challenges the sufficiency of the evidence to support the court’s order. We find there was ample evidence to support the decision. A detailed statement of that evidence would serve no useful purpose for the reasons stated in Sarty v. Forney, 12 Or App 251, 506 P2d 535 (1973). On de novo review we agree with the trial court’s decision for the reasons stated in Starin and Starin, 29 Or App 557, 564 P2d 748, Sup Ct review denied (1977).
Appellant’s other assignments of error do not warrant discussion.
Affirmed.